FILED
                              NOT FOR PUBLICATION                          JUN 29 2015

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


In re: UNITED STATES OF AMERICA,                  No. 14-71408

                                                  D.C. No. 3:73-cv-00127-RCJ-
UNITED STATES OF AMERICA,                         WGC

                Petitioner,
                                                  MEMORANDUM*
 v.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA,
RENO,

                Respondent,

WALKER RIVER IRRIGATION
DISTRICT; et al.,

                Real Parties in Interest.


      On Petition for Writ of Mandamus to the United States District Court for the
                                   District of Nevada
                      Robert Clive Jones, District Judge, Presiding




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
              Argued January 16, 2015 and Submitted June 29, 2015
                           San Francisco, California

Before: WALLACE, M. SMITH, and FRIEDLAND, Circuit Judges.

      The petition of the United States for a writ of mandamus to the district court

is denied without prejudice in light of the opinion handed down in United States v.

U.S. District Court, No. 14-70486.




       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).